Citation Nr: 0707357	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  03-26 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a right 
eye injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from July 1981 to July 1985, 
from January 1991 to April 1991, and from June 1998 to 
September 2002.  Between these periods of service, he also 
had service in the United States Army Reserves.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).   

The Board issued a decision in March 2005 denying the 
veteran's claim for service connection for residuals of a 
right eye injury.  The veteran subsequently appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In October 2006 the Court granted a Joint Motion to vacate 
the Board's decision and remand the case for further action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he suffered an injury to the right 
eye in service in 1984 and subsequently experienced vision 
problems.  During the July 2004 Travel Board hearing, he 
described being hit in the eye with a tree branch.  

The veteran's service medical records reflects that on 
entrance examination in September 1980 his vision was 20/20.  
An October 1984 optometry record reflects a complaint of 
having blurry vision.  His distant vision in the right eye 
was found to be 20/30.  His near vision was 20/50 in the 
right eye.  A prescription for corrective lenses was 
provided.  A November 1986 record reflects that right eye 
vision was 20/70.  In March 1991, the right eye distance and 
near vision was 20/200.  A March 2002 service medical record 
also reflects right eye vision of 20/200.  

The veteran's service medical records show that on separation 
from service in March 2002, he reported a history of being 
hit in the right eye by debris when he was with an armor unit 
in 1984 or 1985.  

A private medical record dated in August 2004 from Brian R. 
Atkins, O.D., reflects that the diagnoses included (1) 
correctopia right eye - this could be congenital, the result 
of a previous injury, or cilliary body mass.  [The veteran] 
is being referred to Dr. Kyle Balch for evaluation of the 
uvea; (2) high astigmatism right eye - suspected keratoconus; 
and (3) reduced best correct visual acuity right eye - 
previous medical records indicate 20/20 vision right eye and 
left eye in 1981 and 1982 uncorrected.  

In the joint motion noted above, the parties concluded that 
the Board has not adequately addressed whether the duty to 
assist had been satisfied.  In particular, the Joint Motion 
essentially concluded that, in light of a current diagnosis 
of an eye disorder, evidence of continuity of symptomatology, 
and an in-service evidence of decrease of vision and 
complaints of blurred vision, the VA had erred by not 
conducting an examination to obtain a medical opinion and 
explanation of the etiology of the veteran's eye disorder(s).  

The Board also finds that an attempt should be made to obtain 
any additional post-service treatment records which may 
exist, including records from the above referenced evaluation 
by Dr. Kyle Balch.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for eye disorders 
since his separation from service.  After 
securing the necessary release, the RO 
should obtain these records, including he 
records from the evaluation by Dr. Balch.

2.  The veteran should be afforded a VA 
eye examination for the purpose of 
obtaining an opinion as to the likelihood 
that any current disability of the right 
eye resulted from the claimed injuries or 
is otherwise related to service.  The 
claims file must be made available to the 
examiner in connection with the 
examination.  The examiner is requested 
to review the evidence contained in the 
claims file, to include the above 
referenced service medical records, and 
offer an opinion which specifically 
addresses whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that the 
appellant's current disorder(s) of right 
eye is related to service, or whether 
such a connection to service is unlikely 
(i.e., less than a 50-50 probability).  
The examiner should also discuss the 
question of which disorders (if any) are 
congenital in nature or are refractive 
disorders which are not considered to be 
disabilities for which compensation may 
be paid.   

3.  Thereafter, the RO should review the 
examination report to ensure that it is 
in compliance with the terms of this 
remand.  If not, the report should be 
returned to the examiner for correction 
of any deficiency.  Where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998). 

4.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



